EXHIBIT 10.6
December 28, 2010
Mr. Jerry DeBoer
500 Hanover Pike
Hampstead, Maryland 21074
Dear Jerry:
Pursuant to that certain letter dated November 20, 2000 (the “Offer Letter”)
Jos. A. Bank Clothiers, Inc. (the “Company”) extended to you an employment offer
for the position of Senior Vice President of Marketing. The letter states that
“[i]n the event that your employment would end due to reasons other than
voluntary resignation or for cause, you will continue to receive twelve months
of compensation at your normal base salary.”
You and the Company agree that it is the intent of the Offer Letter to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, (“Code”) and any ambiguities in the Offer Letter or this letter will be
interpreted and administered to so comply. Without limiting the generality of
the foregoing, if any compensation to be paid to you under the Offer Letter is
“nonqualified deferred compensation” subject to Code Section 409A, such
compensation shall be paid no earlier than the date of your “separation from
service” from the Company within the meaning of Code Section 409A(a)(2)(A)(i).
For purposes of Code Section 409A, each installment of salary continuation shall
be regarded as a separate payment. If you are a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) at the time of your termination of
employment, any nonqualified deferred compensation subject to Section 409A that
would otherwise have been payable as a result of, and within the first six
(6) months following, your “separation from service”, and not by reason of
another event under Section 409A(a)(2)(A), will become payable six (6) months
and one (1) day following the date of your separation from service or, if
earlier, the date of your death.
Consistent with the requirements of Section 409A of the Code, to the extent that
any expense reimbursement or in-kind benefit provided to you under the Offer
Letter is taxable, unless stated otherwise: (i) reimbursements and in-kind
benefits will be provided only for expenses incurred during your employment with
the Company; (ii) the expenses eligible for reimbursement or the in-kind
benefits provided in any given calendar year will not affect the expenses
eligible for reimbursement or the in-kind benefits provided in any other
calendar year; (iii) the reimbursement of an eligible expense must be made no
later than the last day of calendar year following the calendar year in which
the expense was incurred; and (iv) the right to reimbursements or in-kind
benefits cannot be liquidated or exchanged for any other benefit.
Any bonus which you may earn shall be payable promptly following the
determination thereof after the end of a fiscal year that begins during your
employment with the company (each such fiscal year, a “Bonus Year”), but in no
event later than two and one-half (2 1/2) months following the end of each Bonus
Year.

 

 



--------------------------------------------------------------------------------



 



Except as specifically amended hereby, the Offer Letter shall remain in full
force and effect according to its terms. To the extent of any conflict between
the terms of this letter and the terms of the remainder of the Offer Letter, the
terms of this letter shall control and prevail. This letter shall hereafter be
deemed a part of the Offer Letter for all purposes. Please indicate your
agreement to the foregoing by acknowledging and agreeing to this letter below.

            Very truly yours,
      /s/ CHARLES D. FRAZER       Charles D. Frazer   

ACKNOWLEDGED AND AGREED TO
THIS 28th DAY OF DECEMBER 2010.

     
/s/ JERRY DEBOER
   
 
JERRY DEBOER
   

 

 